Citation Nr: 0940860	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-33 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an initial compensable evaluation for 
erectile dysfunction.

2. Entitlement to special monthly compensation for loss of a 
creative organ. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1978 to May 1982. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado which granted service connection for 
erectile dysfunction with an noncompensable evaluation and 
noted that as the Veteran was still able to achieve erections 
and perform intercourse, that entitlement to special monthly 
compensation based on loss of use of a creative organ was not 
being taken into issue.  

The issues have been modified as reflected on the cover page 
to comport with the evidence of record.

The issue of entitlement to special monthly compensation 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's erectile dysfunction is manifested by loss of 
erectile power. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
erectile dysfunction is not met.   38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.2, 4.7, 4.115b, Diagnostic Codes 7599-7522 (2009). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The issues of initial higher evaluation for erectile 
dysfunction involves a "downstream" issue, as the initial 
claim for service connection for erectile dysfunction was 
granted in the April 2007 rating decision appealed, and the 
current appeal arises from his disagreement with the 
evaluation originally assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as 
the Veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating 
assigned, no further action under the section 5103(a) is 
required. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 
See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran a physical 
examination.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for erectile dysfunction 
associated with nephropathy with hypertension, and assigned a 
noncompensable evaluation.   

The Veteran has contended that he is entitled to a 
compensable evaluation for his erectile dysfunction.  

His erectile dysfunction is rated by analogy under hyphenated 
Diagnostic Code 7599-7522.  38 C.F.R. § 4.115b.  This 
specific condition is not listed on the Rating Schedule, and 
the RO assigned Diagnostic Code 7599 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99." See 38 C.F.R. § 4.20.  
The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.115b, Diagnostic Code 7522 penis 
deformity, with loss of erectile power.

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. §§ 3.350, 4.115b.  In 
every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

A March 2007 VA examination report notes that the Veteran 
developed erectile dysfunction acutely after his medication 
for blood pressure, Verapamil, was increased.  The Veteran 
reported that he was only able to achieve erections 50% of 
the time and only able to maintain one 50% of the time but 
that it is well controlled with Levitra.  The examiner opined 
that the Veteran's erectile dysfunction was causally related 
to his Verapamil which he takes for his hypertension related 
to his nephropathy.  There were no penile deformities or 
testicular atrophy noted on physical examination.

Private medical evidence was also received which noted the 
Veteran's erectile dysfunction. No penile deformities or 
testicular atrophy was noted. 

The objective medical evidence reveals no abnormality of the 
external genitalia.  Loss of erectile power, per se, does not 
constitute a deformed penis as contemplated in the schedule, 
as both loss of erectile power and penile deformity are 
prerequisites for a 20 percent evaluation under Diagnostic 
Code 7522.  Since these criteria are not met, a rating higher 
than 0 percent is not warranted for erectile dysfunction, as 
per 38 C.F.R. § 4.31.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 whether or not 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, there is no basis on 
which to assign a higher disability evaluation in that the 
Veteran manifests no separate and distinct symptoms of 
erectile dysfunction not contemplated in the currently 
assigned zero percent rating permitted under the Schedule.  
There is no evidence of voiding dysfunction (urine leakage), 
or removal of half or more of the penis.  Objective medical 
findings do not reveal testis atrophy or removal.  38 C.F.R. 
§ 4.11(a), (b), Diagnostic Codes 7520, 7521, 7523, and 7524.  

The level of impairment associated with erectile dysfunction 
has been relatively stable throughout the appeals period, or 
at least has never been worse than what is warranted for a 0 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The preponderance of the evidence is against the increased 
rating claim for erectile dysfunction; there is no doubt to 
be resolved; and a compensable rating is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
However, there has been no showing that the service-connected 
erectile dysfunction under consideration here has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
scheduler standards.  There is no doubt that the Veteran has 
erectile dysfunction which results in some restrictions.  
However, the regular scheduler standards contemplate the 
symptomatology shown in this case.  In essence, the evidence 
does not demonstrate an exceptional or unusual disability 
picture which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995)

ORDER

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.


REMAND

The issue of a special monthly compensation based on loss of 
use of a creative organ under 38 U.S.C.A. § 1114(k); 38 
C.F.R. § 3.350(a)(1)(ii) (2008) was addressed by the RO in 
the April 2007 rating decision.  The RO noted that as the 
Veteran was still able to achieve erections and perform 
intercourse without the use of medications and stated that 
entitlement to special monthly compensation based on loss of 
use of a creative organ was not being taken into issue but by 
evaluating the Veteran's condition the RO denied entitlement 
to special monthly compensation.  Due to the procedural 
manner in which the denial was addressed the Veteran was 
never provided adequate notice of the law governing special 
monthly compensation based on loss of use of a creative 
organ, and therefore the claim will be remanded.   

Additionally none of the statements of the case addressed the 
issue of special monthly compensation.  When a Notice of 
Disagreement has been submitted, the Veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand. Manlincon 
v. West 12 Vet. App. 238 (1999)

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated duty- to-
assist letter that comports with his claim 
for special monthly compensation for loss 
of a creative organ.  

2. After undertaking any other development 
deemed essential in addition to that 
specified above readjudicate the Veteran's 
claim, furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, to include 
addressing the issue of special monthly 
compensation, and afford a reasonable 
period of time within which to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


